Citation Nr: 1454594	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  11-27 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for vertigo.

2.  Entitlement to service connection for the loss of libido, claimed as the loss of an organ.

3.  Entitlement to service connection for a disability of the ankles.

4.  Entitlement to service connection for a psychiatric disability other than anxiety disorder or PTSD, but including depression and panic attacks.

5.  Entitlement to service connection for PTSD. 

6.  Entitlement to an initial disability evaluation in excess of 10 percent for an anxiety disorder, on appeal from an initial grant of service connection.  

7.  Entitlement to an initial disability evaluation in excess of 10 percent for retropatellar pain syndrome of the left knee, on appeal from an initial grant of service connection.  

8.  Entitlement to an initial disability evaluation in excess of 10 percent for retropatellar pain syndrome of the right knee, on appeal from an initial grant of service connection.  

9.  Entitlement to an initial disability evaluation in excess of 10 percent for tendonitis of the right shoulder, on appeal from an initial grant of service connection.  

10.  Entitlement to an initial compensable disability evaluation for sinusitis, on appeal from an initial grant of service connection.  

11.  Entitlement to an initial compensable disability evaluation for a gastroesophageal reflux disorder (GERD), on appeal from an initial grant of service connection.  

12.  Entitlement to an initial compensable disability evaluation for a left hip disability, to include hip strain and arthritis, on appeal from an initial grant of service connection.  

13.  Entitlement to an initial compensable disability evaluation for a right hip disability, to include hip strain and arthritis, on appeal from an initial grant of service connection.  

14.  Entitlement to an initial compensable disability evaluation for bilateral plantar fasciitis with calcaneal spurs, on appeal from an initial grant of service connection.  

15.  Entitlement to an initial compensable disability evaluation for bilateral shin splints, on appeal from an initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant served on active duty from August 1979 to August 1983, and from July 1992 to October 2008.

This case is before the Board of Veterans' Appeals, hereinafter the Board, on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

All of the issues listed on the front pages of this decision; except the issues of entitlement to service connection for a psychiatric disability other than anxiety disorder or PTSD and loss of libido; are remanded to the agency of original jurisdiction (AOJ).  The remanded issues are discussed in the remand section of this decision.   



FINDINGS OF FACT

1.  Service connection is in effect for anxiety disorder and the Veteran's current psychiatric disabilities diagnosed as major depression, panic attacks, or depression began in active service.   

2.  Loss of libido is a manifestation of the service connected psychiatric disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the Veteran's current psychiatric disabilities, to include depression, major depression and panic attacks; have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014). 

2.  The criteria for service connection for loss of libido are met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In the instant case, service connection is in effect for anxiety disorder.  The Veteran has also received diagnoses of major depression and panic attacks.  In September 2009, a VA examiner noted the various psychiatric diagnoses, and essentially opined that the anxiety and depression, had been present in service and that depression was related to the anxiety disorder and had been present since service.  In addition, panic attacks are a manifestation of anxiety disorder.  DSM IV.

The record establishes the presence of a current disability that has been linked to service.  The criteria for service connection have been established and the claim is granted.

The September 2009 examiner noted that one of the manifestations of the service connected depression and anxiety was a loss of interest in some activities.  The examiner did not specifically mention loss of libido, but the Veteran has reported loss of libido and it follows that this would be one of the activities she has lost interest in.  In addition, a VA examiner in April 2010, found that the Veteran had loss of libido due to stress.  Accordingly, service connection for loss of libido is warranted.


ORDER

Service connection for a psychiatric disability other than anxiety disorder or PTSD, but including depression and panic attacks is granted.

Service connection for loss of libido is granted.


REMAND

In her October 2011, substantive appeal, the Veteran reported treatment at the Temple, Texas VA Medical Center for the disabilities on appeal; and treatment from a social worker for PTSD every two weeks.  Records of this treatment are not part of the claims file.  VA has a duty to obtain these records.  38 U.S.C.A. § 5103A(b),(c) (West 2002).  

With respect to PTSD, one stressor has reportedly been verified.  The Veteran has not been afforded a specific examination to assess whether she meets the criteria for a diagnosis of that disability.

With respect to vertigo, the Veteran declined to undergo evaluations examiners deemed necessary to assess her claim.  This claim must be decided on the basis of the evidence of record, unless she indicates a willingness to appear for the necessary testing.  38 C.F.R. § 3.655 (2014).  VA treatment records; however, would be constructively of record, and the Board must review them prior to adjudicating the claim.  Bell v Derwinski, 2 Vet. App. 611 (1992).

In December 2009, a VA examiner opined that the Veteran's ankle disability was not service connected, because it existed prior to 2005.  The record shows, however, that the Veteran was in service prior to that year.  The examination was thus based on an inaccurate history.

Accordingly, the appeal is REMANDED for the following:

1.  Obtain all records of the Veteran's VA treatment for the disabilities at issue in this appeal.

2.  If the record indicates a change in any of the service connected disabilities at issue in this appeal, afford the Veteran a new VA examination to assess the current severity of that disability.

5.  Afford the Veteran an examination to determine whether current osteoarthritis or osteopenia of the ankles is the result of a disease or injury in service.  

The examiners should note that the claims folder was reviewed.

The examiner should opine whether it is at least as likely as not that a current ankle disability had its onset in service or is otherwise the result of a disease or injury in service.  The examiner should provide reasons for the opinions.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination; for example is the inability due to the limits of medical knowledge or are there additional records that would enable the examiner to provide the necessary opinion.

6.  Afford the Veteran an examination in order to determine whether she has met the criteria for a diagnosis of PTSD at any time since 2009.  The examiner should review the claims folder and state that this has been accomplished.

If PTSD is found, the examiner should specify the stressors supporting the diagnosis.  If a diagnosis of PTSD is not warranted, the examiner should specify the criteria that not met.

The examiner must provide reasons for all opinions.  

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination; for example is the inability due to the limits of medical knowledge or are there additional records that would enable the examiner to provide the necessary opinion.

If any benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC).  Thereafter, the case should be returned to the Board, if in order.

The purpose of the examinations requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2014) failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2013).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


